       Case 1:17-cr-00057-DAD Document 25 Filed 05/05/20 Page 1 of 1


 1
 2
 3
 4
 5
                               IN THE UNITED STATES DISTRICT COURT
 6
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8
     UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00057-DAD
 9
                        Plaintiff,
10                                                 ORDER RE HEARING ON DEFENDANT’S
     vs.                                           APPLICATION FOR ORDER SHORTENING
11                                                 TIME
     JOSEPH RIVERA,
12
                       Defendant.
13
14
              On May 5, 2020, Defendant Joseph Rivera filed an application for an order shortening
15
     time. A hearing on the application to shorten time has been set for May 6, 2020, at 2:00 p.m. in
16
     Courtroom 9. If Defendant wishes to waive his presence at the May 6, 2020 hearing on the
17
     application to shorten time may be waived if Defendant so desires. If Defendant chooses to
18
     waive his appearance at the May 6, 2020 hearing, counsel shall notify Courtroom Deputy Mamie
19
     Hernandez by 11:00 a.m. on May 6, 2020.
20
21
     IT IS SO ORDERED.
22
23   Dated:     May 5, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
